Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a DIV of 15/747,581 01/25/2018, is acknowledged. 
Status of Claims
Claim 15 is currently pending in the application. Claims 1-14 and 16 were cancelled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 03/02/2020, which has been entered in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kirst et al (US 4,360,665, cited in IDS). Applicant claims a compound of formula (I) and its derivatives, their compositions and the method of use (treatment of infectious diseases) thereof. Kirst et al also discloses an identical compound having similar utilities, (e.g., broad spectrum antibiotics useful 665 abstract and also column 7, lines 48-50), which anticipates the instantly claimed invention, a method for the treatment of infectious disease comprising administering a therapeutically effective dose of a compound represented by a of formula (I),
    PNG
    media_image1.png
    264
    283
    media_image1.png
    Greyscale
 , see US ‘665, claims 1-10, column 14]. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 15 is rejected under 35 U.S.C. § 112 (a), or first paragraph of pre-AIA  35 U.S.C. § 112, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The expressions “prevention --- of infectious disease”  (claim 15, line 1, page 2) which broadens the enabling disclosure because it is unclear what kind of  “infectious disease”  the Applicant is intending to encompass with these broad expressions and/or how all the different kinds of  “infectious disease” (e.g., bacterial infection, viral infection, fungal infection, parasitic infection etc.) are treated and therefore, the specification fails to provide sufficient support to prevent or treat any “infectious disease” as claimed in the application. The type or mode of actions and functionality of preventable or treatable “infectious disease” are not defined in the claim or anywhere in the specification so as to ascertain the metes and bounds of the claimed subject matter. 
	The recitations treating “prevention --- of infectious disease”, which are not described in such a way as to satisfy the statutory requirements within the purview of 35 U.S.C. § 112 first paragraph because the specification does not provide essential description to carry out the invention and thus lacks enablement as well. As stated in the MPEP 2164.01 (a), there are many factors [1) The nature of the invention, 2) The state of the prior art, 3) The level of ordinary skill In re Wands, 8 USPQ 2d 1400, 1404 (CAFC, 1988)] to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” Therefore, it is not likely that a single compound would be predicted to be able to prevent, delay or treat the progression of any or diverse clinical conditions associated with “infectious disease”. Based on the unpredictable nature of the invention and state of the prior art and the extreme breadth of the claims, one skilled in the art could not perform the claimed methods of use without undue experimentation, see In re Armbruster 185 USPQ 152 CCPA 1975. Thus, the specification fails to provide sufficient support of the broad use of the method claim 15 and to prevent or treat all kinds of “infectious disease” as claimed in the instant application. Therefore, it is suggested to amend the claim within the context and scope of the claim (such as, deleting the broad expressions “prevention --- of infectious disease”, and / or limiting specific “infectious disease” into claim 15, that actually contemplated in the specification and that have sufficient support) in order to overcome the rejection. 
Objection
The expression “prevention” must be deleted from claim 15 (line 1, page 2) because the term is broad and undefined and/or poorly defined by Applicant’s disclosure. 
The expressions “general” (superfluous term) and “solvate” should be deleted from claim 15 (line 3, page 2, and all other occurrences, if any) because the terms are undefined and/or poorly defined by Applicant’s disclosure. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


 
/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626